Citation Nr: 0620956	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-21 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1963 to 
August 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The veteran and his spouse testified at a hearing before a 
Hearing Officer at the RO, in May 1999, and at a 
videoconference hearing before the Board in February 2001.  
In October 2001, the Board remanded the case to the RO for 
additional development.

Pursuant to notification received by the RO in July 2003 that 
the veteran was residing in Houston, Texas, his claims folder 
was transferred to the Houston RO in July 2003. The veteran, 
accompanied by his wife, testified at a hearing before the 
Board at the Houston RO in October 2003.  Copies of the 
hearing transcripts are associated with the record.

In June 2004, the Board remanded the case to the RO for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In June 2005, the veteran requested that he be granted 
another hearing at the Board in Washington, D.C.  Review of 
the record reveals that the veteran was scheduled for a 
hearing before the Board at the Central Office in Washington, 
D.C. on July 6, 2006.  The veteran was notified of this 
hearing date by letter dated May 4, 2006.  On July 2, 2006, 
the veteran contacted the Board in writing and requested that 
the hearing before the Board be rescheduled.  The veteran 
requested that the Board hearing be rescheduled in Houston, 
Texas.  Pursuant to 38 C.F.R.§ 20.700 (2005), a hearing on 
appeal will be granted to an appellant who requests a hearing 
and is willing to appear in person.  See also 38 U.S.C.A. 
§ 7107 (West 2002).  Under these circumstances, the veteran 
must be scheduled for the next available hearing before a 
traveling Veterans Law Judge from the Board.  38 C.F.R. §§ 
20.700, 20.703, 20.704 (2005). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing at the RO pursuant to his 
request.  The RO should notify the veteran 
of the date, time and place of the 
hearing.  After the hearing is conducted, 
or in the event the veteran withdraws his 
hearing request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



